Citation Nr: 1507197	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-20 820		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia of the left patella.

2.  Entitlement to service connection for an umbilical hernia/claimed as a stomach hernia as secondary to service-connected chondromalacia of the left patella.

3.  Entitlement to service connection for left hip and upper leg nerve damage as secondary to service-connected chondromalacia of the left patella.

4.  Entitlement to service connection for a back condition as secondary to service-connected chondromalacia of the left patella.

5.  Entitlement to service connection for a neck condition as secondary to service-connected chondromalacia of the left patella.

6.  Entitlement to service connection for a right shoulder condition as secondary to service-connected chondromalacia of the left patella.

7.  Entitlement to service connection for traumatic injury of the left shin as secondary to service-connected chondromalacia of the left patella.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2008 rating decisions.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Houston, Texas, in October 2014.  A transcript of this hearing has been associated with the claims file. 

In reviewing the Veteran's appeal for an increased rating, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  In this case, the Veteran submitted an August 2005 Social Security Administration (SSA) decision indicating that the Veteran is unemployable due in part to a knee condition.  As such, the Board will construe the issue of entitlement to TDIU as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The issues of entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia of the left patella; entitlement to service connection for an umbilical hernia/claimed as a stomach hernia, left hip and upper leg nerve damage, a back condition, a neck condition, and a right shoulder condition, all as secondary to service-connected chondromalacia of the left patella; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On October 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal of the issue of entitlement to service connection for traumatic injury of the left shin as secondary to service-connected chondromalacia of the left patella is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for traumatic injury of the left shin as secondary to service-connected chondromalacia of the left patella by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for traumatic injury of the left shin as secondary to service-connected chondromalacia of the left patella is dismissed.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, in December 2014, the Veteran submitted a copy of an August 2005 decision from Social Security Administration (SSA), which determined the Veteran to have been disabled under the Social Security Act beginning on January 9, 2004.  This decision noted osteoarthritis of the hips and knees, compression fracture of the thoracic spine, and severed ulnar nerve as being among the Veteran's severe medically determinable impairments.  However, none of the evidence in support of the decision, including the medical records, have been submitted. 

VA has a duty to assist the Veteran in obtaining relevant records in the custody of federal government agencies.  As it appears that the Veteran has been receiving SSA disability benefits may reasonably be believed to pertain to the issues on appeal, Board finds that these issues must be remanded in order to obtain all available SSA records used in rendering its determination, including all medical records relating to disability benefits.  

Additionally, any additional VA treatment records that have not yet been associated with the claims file should be obtained. 

With regard to the Veteran's increased rating claim, the Board notes that the Veteran underwent a VA examination which discussed his knee disability most recently in January 2008.  As it has been over seven years since the Veteran's left knee disability was last examined, and this issue is already being remanded for further development, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected chondromalacia of the left patella.

With respect to the Veteran's TDIU claim, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  Upon review and consideration of any information thereafter received, the AOJ shall determine whether TDIU is warranted, to include whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b) .

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain and associate with the claims file all available SSA disability records.

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include all treatment records from May 2010 to the present from the Houston, Texas, VA Medical Center (VAMC) and associated clinics.

4. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected chondromalacia of the left patella.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide the underlying reasons for any opinions provided.

5. Conduct any additional development deemed necessary based on the receipt any new evidence, including VA medical examinations or opinion deemed necessary.  ( For example, based on what the evidence obtained may reveal, it may be necessary to obtain medical evidence for the purpose of investigating the secondary service connection claims are the result of a fall caused by the service-connected left patella disability.)

6. Review and consider all information, and determine whether entitlement for TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b).

7. Then, readjudicate the claims.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


